Title: July 20. 1796. Wednesday. Commencement.
From: Adams, John
To: 


       Rode to the Swamp, at the Top of Penns hill. Trask is mowing the Bushes, cutting the Trees, and leaves only the White Oaks which he trims and prunes as high as he can reach. My design is to plough up a Corn field for Burrell, against next Year, in that Inclosure. Walked in the Afternoon over the Hills and across the fields and Meadows, up to the old Plain. The Corn there is as good as any I have seen, excepting two or three Spots. Brisler and Sullivan cutting Sleepers for the Barn. My beautiful Grove, so long preserved by my Father and my Uncle, proves to be all rotten. More than half the Trees We cutt are so defective as to be unfit for any Use but the fire. I shall save the White Oaks, and cutt the rest.
       I was overtaken with the Rain, at the End of my Walks and returned home in it. Mrs. Tufts, Mrs. Norton, Mrs. Cranch and Mrs. Smith were here.
      